Title: John Adams to Abigail Adams, 11 March 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia March 11. 1794
          
          I received Yesterday your kind Letter of Feb. 28. and March 1.— I can never be sufficiently thankful to you for your constant unwearied Attention and tender care of my Mother. I hope that you will be very careful of your own Health and not suffer your Solicitude and Exertions to go beyond your Strength.
          Our Selfish young Rogue at Boston is so taken up with his Business and his Fees, that he has not written me any Thing this Winter. However he has done a Public Service of more importance than is or ever will be acknowledged, by any Body but his father and Mother.
          The Federalists must be in high Spirits to threaten Such mighty Things. But I doubt their Power, their Union, their Spirit too much. They are Seeking Popularity and Loaves and Fishes as well as the Anti.’s and find it inconvenient to act a decided open Part in any Thing. But for this, many Things would have gone better. But for this your Husband would not have been Sacrificed, nor the unrivalled unexampled Writings of your son persecuted or neglected, as they have been. Let him listen to the Charge of a Father to mind his private Business and keep himself forever independent of the Smiles or Frowns of political Parties. A rigorous Frugality in Spight of all the Sneers of Bankrupts, Debauchers and Puppies. A Solid Income from a landed Estate in the Country; an unwearied Attention to study and Business: and an Integrity inexorable to every temptation, will carry him, as it has his father, through Life with more comfort and Honour and enable him to do more good than hundreds of thousands of Reptiles and Insects by which he may be sometimes annoied.
          You go on in the Conduct of your Farm with so much Spirit, amidst all your melancholly Avocations, that it is a noble Regale to read your Letters. Plant the Ground which We broke up last fall with corn. Sow Barley where We had corn last Year—plant again the lower Garden, Potatoes again at the Beach Meadow. Plant again

Faxons last Years Corn field. Buy as many Cows and young Stock as you can keep in plenty. Send the sheep as soon as convenient to the Pasture by Harmans.
          I shall send you some Money in a fortnight or three Weeks.
          I know not whether John was at the Boston Town Meeting. Col Smiths Meeting at New York did not terminate so gloriously quite, as that at the Old South.
          most tenderly your
          
            John Adams
          
        